DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 5, 6, 10, and 13-14 are objected to because of the following informalities:  

Regarding claim 2:  To make the antecedent bases more explicitly clear, it is suggested to amend the claim as follows:

The power control circuit according to claim 1, further comprising:
     a voltage divider circuit having a division ratio that is changed to a changed division ratio according to the voltage control signal, and configured to generate a
division voltage by dividing an internal voltage at the changed division ratio.

Claims 3, 5, and 6 depend on claim 2; thus, each of them comprise the subject matter of claim 2.


Regarding claim 10:  For correct grammar, it is suggested to amend the claim as follows:

The semiconductor apparatus according to claim 9, 
     wherein the deep sleep mode has a longer power down interval than a power down interval of the normal power down mode, and 
     wherein the deep sleep mode and the normal power down mode are set according to specific bits of a command and address signal.

Regarding claim 13:   To make the antecedent bases more explicitly clear, it is suggested to amend the claim as follows:

The semiconductor apparatus of claim 12, wherein the power control circuit further comprises:
     a voltage divider circuit having a division ration that is changed to a changed division ratio according to the voltage control signal, and configured to generate a division voltage by dividing an internal voltage at the changed division ratio.

Claim 14 depends on claim 13; thus, claim 14 comprises the subject matter of claim 13.

.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The claim introduces “a deep sleep mode” but then there appears a second instance of “a deep sleep mode”.  One is not certain if the same deep sleep mode being referred to in the second instance. Furthermore, this is a redundant antecedent basis problem, because any subsequent reference to the deep sleep mode then causes indefiniteness as to which deep sleep mode is being referred to.  Furthermore, to provide proper antecedent bases for “the normal power down mode” in claim 4, the phrase “a normal power mode” should be changed to “a normal power down mode”.  Claims 2-6 depend on claim 1. 

Regarding claim 4:  There is lack of antecedent basis for each of the two instances of “the normal power down mode”.  This was also addressed in regards to claim 1. 

Regarding claim 12:  The claim introduces “a normal power down command” and “a deep sleep command” but then there appears a second instance of “a normal power down command/ and “a deep sleep command”. One is not certain if the same command as the first instance is being referred to in the second instance, respectively. This is a redundant antecedent basis problem, because any subsequent reference to the normal power down command or the deep sleep command then causes indefiniteness as to which command is being referred to.  Claims 13-14 depend on claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,264,076 B2 (hereinafter referred to as “reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 1:  Claim 1 of reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.

Regarding claim 2:  Claim 1 of the reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.

Regarding claim 3:  Claim 1 of the reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.

Regarding claim 4:  Claim 2 of the reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.

Regarding claim 5:  Claim 3 of the reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.

Regarding claim 6:  Claim 4 of the reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.

Regarding claim 7:  Claim 5 of the reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.

Regarding claim 8:  Claim 6 of the reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.

Regarding claim 9:  Claim 7 of the reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.

Regarding claim 10:  Claim 8 of the reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.

Regarding claim 11:  Claim 9 of the reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.

Regarding claim 12:  Claim 10 of the reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.

Regarding claim 13:  Claim 10 of the reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.

Regarding claim 14:  Claim 11 of the reference patent teaches the same subject matter; thus, the subject matter is anticipated by the reference patent.








Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827